Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of January 6, 2022.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s amendment and are arguments concerning 35 U.S.C. 103 have been and are persuasive so therefore the rejection has been withdrawn. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues “(1) Claimed subject matter is not directed to a judicially recognized exception” and 2) additional elements can “transform the nature of the claim” to be patent eligible”.  Examiner relied on Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and 2019 PEG Guidance for the basis of the rejection.  According to Applicant’s specification, “The invention relates to techniques to forecast future orders (0005)”.  The abstract idea of forecasting future orders (0005) corresponds to Certain Methods of Organizing Human Activity (fundamental economic principles such as hedging or mitigating risk). The claim limitations which constitute the idea are processing feature set corresponding to historical data of a financial service provider, apply a filer on the time series data for each feature of the plurality of features, combine each set of filtered values for the feature set and determine a number of orders for the financial service provider to execute on a future data.  Forecasting future orders is not limited to technology and does not solve a technical problem. The fact that the 

3.	Applicant’s arguments concerning claims 1-20 rejected under 35 U.S.C. 112(a) have been considered but are not persuasive.  Regarding claim 1, Applicant's specification does not disclose “wherein processing the transaction according to the deferred authorization transaction protocol causes the generation of an authorization response comprising a transaction denial to be avoided”. Appellant has to show what “causes” comprises. Appellant, however, has not shown how what “causes” comprises. (MPEP 2161.01 I).
, BRI says the instructions are executed by one device, and the “process”… “using” are performed by another. However, this is not supported by the Specification.  Figures 4 and 5 do not demonstrate instructions are executed by one device, and the “process”… “using” are performed by another.

4.	Applicant’s arguments concerning claims 1-7 rejected under 35 U.S.C. 112(b) have been considered but are not persuasive.  Claim 1 is directed to an apparatus (“client device” figure 3, paras 24-27, 38) . However, these “functions” are not attributed to the “processing circuit”, “logic” and “computer memory” therefore the scope is unclear. 

	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues the cited prior art does not disclose “process a feature set corresponding to historical data of a financial service provider, the feature set comprising time series data for each feature of a plurality of features, at least two of the plurality of features corresponding to a market index and a reconstitution schedule over a time period”.  Examiner respectfully disagrees as Chen teaches in paragraph 0025 “the system is trained using a same set of features from historic data, which is split into training, validation and testing sets. The training ensures that the risk summarizer is capable of assessing risks based on, for example, a multi-step price action forecast” or predicting a financial forecast which is not patentably distinct from Applicant’s instant claims so therefore the rejection is maintained.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of forecasting trade orders without significantly more. 

7.	In the instant case, claim 1 is directed to an apparatus.
Claim 1 is directed to the abstract idea of “forecasting trade orders” which is grouped under Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “processing a feature set corresponding to a financial service provider, the feature set comprising time series data for each feature of a plurality of features, at least two of the plurality of features corresponding to market index information and reconstitution information over a time period;
applying a filter on the time series data for at least one feature of the plurality of features, the filter comprising at least one function configured to produce filtered values of which each filtered value corresponds to at least one point-in-time in the time period; and
using a … … …to combine the filtered values for the feature set and determine a number of orders for the financial service provider to execute on a future date”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
8.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “processing circuit, logic stored in computer memory and executed on the processing circuit,  deep learning model” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules forecasting trade orders; i.e. processing, applying a filter, and using a model to combine.  When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules in forecasting trade orders [processing, applying a filter, and using a model to combine data] using computer technology (e.g. processing circuit, logic stored in computer memory and executed on the processing circuit,  deep learning model. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
9.	Hence, claim 1 is not patent eligible.  Similar arguments can be extended to other independent claims 8 and 15 so hence claims 8 and 15 are rejected on similar grounds as claim 1.

Claim Rejections – 35 USC §112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Lack of Algorithm
12.	Claim 1 recites “logic stored in computer memory and executed on the processing circuit, the logic operative to cause the processing circuit to” However, the specification does not provide details on what the limitation, comprises  “cause” comprises, particularly in the context of unexecuted logic (“the logic operative to cause”).” In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).
13.	Claim 15 recites “At least one computer-readable storage medium… when executed, cause a system to:…” According to Applicant’s specification, the claim is directed to a client device (figure 3, paras 24-27, 38). Broadest reasonable interpretation says the instructions are executed by one device, and the “process”… “using” are performed by another. However, this is not supported by Applicant’s specification. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Means-Plus-Function
14.	Claim 1 recites:
	“logic stored… logic operative to cause……”
	“apply… at least one function configured to produce…”.
15.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “logic operative to cause”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Means-Plus-Function
16.	Claims 3, 11, and 18 each recite:
	“parameters configured to predict…”.
17.	The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “parameters configured to predict”, that are coupled with functional language, “acts”, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers. 
These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


19.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over view of Chan et al. [US Pub No. 2020/0265521 A1] in view of Ling et al. [US Pub No. 2020/0027105 A1] and further in view of Burhani et al. [US Pub No. 2019/0361739 A1].

20.	Regarding claims 1, 8, and 15, Chan discloses a method for enabling data collection for a plurality of advertising campaigns, comprising:
	apparatus, comprising: a processing circuit (0030); and logic stored in computer memory and executed on the processing circuit (0030), the
logic operative to cause the processing circuit to:
process a feature set corresponding to historical data of a financial service provider, the feature set comprising time series data for each feature of a plurality of features, at least two of the plurality of features corresponding to a market index and a reconstitution schedule over a time period (0025).
Chan does not disclose however Ling teaches apply a filter on the time series data for each feature of the plurality of features, the filter comprising at least one function configured to produce a set of filtered values of which each filtered value corresponds to a point-in-time in the time period (0024, 0026, 0030-0031, 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chan to include the teachings of Ling.  The rationale to combine the teachings would be an improved method to detect anomalies in value at risk calculations.
Chan does not disclose however Burhani teaches use a deep learning model to combine each set of filtered values for the feature set and determine a number of orders for the financial service provider to execute on a future date (Burhani 0045, 0057, 0099, 0107).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Chan to include the teachings of Burhani.  The rationale to combine the teachings would be a trade execution platform integrating a reinforcement learning process with a matching engine to provide a simulation environment.

21.	Regarding claim 2, Chan in view Ling disclose the apparatus of claim 1, wherein apply a filter on the time series data further comprise apply a filter to portions of the time series data for the at least one feature of the feature set, each portion encompassing a portion of the time period, and compute a filtered value for each filtered portion (0017, 0020, 0025, 0051, 0053-0054).

22.	Regarding claim 3, Chan in view Ling disclose the apparatus of claim 1, the logic stored in computer memory and executed on the processing circuit to cause the processing circuit to build the deep learning model to include parameters configured to predict the number of orders based upon the historical data (0025).

23.	Regarding claim 4, Chan in view Ling disclose the apparatus of claim 3, the logic stored in computer memory and executed on the processing circuit to cause the processing circuit to train the deep learning model by evaluating the predicted number of orders to produce an evaluation result and adjusting at least one filter in response to the evaluation result (0017, 0020, 0051, 0053-0054).

24.	Regarding claim 5, Chan in view Ling disclose the apparatus of claim 3, the logic stored in computer memory and executed on the processing circuit to cause the processing circuit to train the deep learning model by evaluating the predicted number of orders to produce an evaluation result and updating at least one parameter in response to the evaluation result (0017, 0020, 0051, 0053-0054).

25.	Regarding claim 6, Chan in view Ling disclose the apparatus of claim 1, the logic stored in computer memory and executed on the processing circuit to cause the processing circuit to determine a number of orders comprises logic to cause the processing circuit to: determine the number of orders for a particular geographic region or a particular sub-market (0027).

26.	Regarding claim 7, Chan in view Ling disclose the apparatus of claim 1, wherein the deep learning model is a convolutional neural network (0017, 0020, 0051, 0053-0054).

27.	Regarding claim 9, Chan in view Ling disclose the method of claim 8, comprising apply a filter to portions of the time series data for the at least one feature of the feature set and compute a filtered value for each filtered portion (0017, 0020, 0025, 0051, 0053-0054).

28.	Regarding claim 10, Chan in view Ling disclose the method of claim 9, comprising training the deep learning model by evaluating the determined number of orders to produce an evaluation result and adjusting at least one filter in response to the evaluation result (0017, 0020, 0051, 0053-0054).

29.	Regarding claim 11, Chan in view Ling disclose the method of claim 9, comprising building the deep learning model to include parameters configured to predict the number of orders based upon the historical data and training the deep learning model by evaluating predicted number of orders to produce an evaluation result and updating at least one parameter in response to the evaluation result (0039).

30.	Regarding claim 12, Chan in view Ling disclose the method of claim 8, comprising determining the number of orders for a particular geographic region (0027).

31.	Regarding claim 13, Chan in view Ling disclose the method of claim 8, comprising determining the number of orders for a particular sub-market (0027).

32.	Regarding claim 14, Chan in view Ling disclose the method of claim 8, wherein the deep learning model comprises a convolutional neural network (0017, 0020, 0051, 0053-0054).

33.	Regarding claim 16, Chan disclose the computer readable storage medium of claim 15, comprising instructions that when executed cause the system to apply a filter to portions of the time series data for the at least one feature of the feature set, each portion encompassing a portion of the time period, and compute a filtered value for each filtered portion (0017, 0020, 0025, 0051, 0053-0054).

34.	Regarding claim 17, Chan disclose the computer readable storage medium of claim 15, comprising instructions that when executed cause the system to train the deep learning model by evaluating the predicted number of orders to produce an evaluation result and adjusting the at least one filter in response to the evaluation result (0017, 0020, 0051, 0053-0054).

35.	Regarding claim 18, Chan disclose the computer readable storage medium of claim 15, comprising instructions that when executed cause the system to build the deep learning model to include parameters configured to predict the number of orders and train the deep learning model by evaluating the predicted number of orders to produce an evaluation result and adjusting at least one parameter in response to the evaluation result (0017, 0020, 0051, 0053-0054).

36.	Regarding claim 19, Chan disclose the computer readable storage medium of claim 15, comprising instructions that when executed cause the system to determine the number of orders for a particular geographic region (0017, 0020, 0051, 0053-0054).

37.	Regarding claim 20, Chan disclose the computer readable storage medium of claim 15, comprising instructions that when executed cause the system to determine the number of orders for a particular sub-market (0017, 0020, 0051, 0053-0054).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692